Case 3:19- m| -05116-AGS Document1 Filed 11/15/19 PagelD.1 Page 1 of 19
AO 106 (Rev, 0

Application ora Search Warrant

 

 

UNITED STATES DISTRICT COURT

for the N 0 y 15 2019
Southern District of California

 

CLE Kee ORNIA
In the Matter of the Search of soutr AN Dust pCa TY

(Briefly describe the property to be searched
or identify the person by name and address)

 

pau pater dcamecnsintras Shes emer tes

195116.

APPLICATION FOR A SEARCH WARRANT

Case No.

Facebook, Inc.,
1601 Willow Road, Menlo Park, CA 94025

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, incorporated herein by reference.
located in the Southern. District of California , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, incorporated herein by reference

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
O contraband, fruits of crime, or other items illegally possessed;
mt property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 952, 960, 963 Conspiracy to import controlled substances;

The application is based on these facts:

See attached Affidavit of Special Agent Miriam Marcais

om Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: Jis requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet,

  

 

 

Applicant’s signature

Special Agent Mirlam Marcais, HSI

Printed name and title

Sworn to before me and signed in my presence.

Date: ll 5 ‘Lol
ee | , Judge's signature

City and state: San Diego, CA Hon. Andrew G. Schopler

Printed name and title

 

 

 

 

wn aeenemsanal
Oo CO ~F DH A Fe WH WP

BR BO BD BRD ORD ORD ORDO i a ea ee

 

 

Case 3:19-mj-05116-AGS Document 1 Filed 11/15/19 PagelD.2 Page 2 of 19

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR SEARCH WARRANTS

I, Miriam Marcais, being duly sworn, state as follows:

l, This affidavit is in support of an application by the United States of America
for search warrants for Facebook, Inc. (“Facebook”), as described in Attachment A, to
search the following Facebook accounts: -

a. Facebook Name: “Karen Daney Villanueva”
Facebook URL: www.facebook.com/attica.gold.5 (hereinafter Target
Account 1)

b. Facebook Name: “Karen Leyva”
Facebook URL: www.facebook.com/jose.lopezortega.125 (hereinafter
Target Account 2)

(hereinafter, “Target Accounts”) for items that constitute evidence, fruits, and
instrumentalities of violations of federal criminal law, namely, Title 21, United States Code,
Sections 952, 960, and 963, conspiracy to import and importation of controlled substances,
as described in Attachment B (incorporated herein by reference) for the time period from
August 23, 2018, to October 22, 2018.

2. The information contained in this affidavit is based on my personal experience
and training, consultation with other special agents and other law enforcement officers,
Because this affidavit is submitted for the limited purpose of securing a search warrant as
described herein, it does not include every fact known to me concerning the investigation.

EXPERIENCE & TRAINING |

3. Tama Special Agent with the Department of Homeland Security, Homeland
Security Investigations (“HSI”) and have been so employed since November 2009. I am
an “Investigative or Law Enforcement Officer” of the United States within the meaning of
Title 18, United States Code, Section 2510(7). Iam a graduate of the Criminal Investigator
Course and Immigration and Customs Enforcement, Special Agent Training Pro gram at the
Federal Law Enforcement Training Center. I have a Master’s Degree in International

Relations from the University of Chicago and a Bachelor’s Degree in Political Science from

 

 
eC 2 4S NAN On kk YS Ne

vy Ne NY NM ON NOON ONO Se EF =| eB Ree
Son A wT fF WS NY m= SF CO MBO AI HDR Ue F&F YD YP & S&S

 

 

‘ Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.3 Page 3 of 19

Virginia Wesleyan College. I am presently assigned to the national security group in San
Diego, CA. My duties include investigating the illicit trafficking of controlled substances
into the United States of America. I am also cross designated by the United States Drug
Enforcement Administration (“DEA”) to conduct narcotics investigations and enforce the
provisions of the Federal Controlled Substance Act.

4. As an HSI Special Agent, my duties include investigating the illegal
importation and trafficking of controlled substances. I have received training in
investigating various controlled substances, including the importation of controlled
substances and controlled substance trafficking. I have also had training in the methods
used by controlled substance traffickers to import and distribute drugs and to operate
detailed distribution networks. Since becoming an HSI Special Agent, I have been involved
in over one hundred narcotics trafficking investigations involving the importation,
distribution and sale of large quantities of controlled substances. I have also worked with
and conferred with other agents with extensive experience in narcotics smuggling
investigations. In the course of my duties, I have worked as the case agent, directing
specific drug-related investigations; I have worked as a co-case agent, assisting in the
investigation of drug-related investigations, I have worked as a surveillance agent and
observed and recorded movements of individuals trafficking in drugs and of those suspected
of trafficking in drugs; I have participated in the execution of search warrants; I have
initiated and conducted international and domestic controlled deliveries of narcotics, I have
initiated and executed numerous arrests for drug-related offenses, including possession with

the intent to distribute and the importation of controlled substances; and I have interviewed

defendants, witnesses and informants relating to the illegal trafficking of controlled |’

substances. Through my observations and these interviews, I have gained a working
knowledge and insight into the normal operational habits of narcotics smugglers, with
particular emphasis on those who attempt to import narcotics into the United States from

Mexico at the San Diego international ports of entry.

AFFIDAVIT IN SUPPORT OF APPLICATION “2

FOR SEARCH WARRANT

 

 

 
eo 2 SDH Om Re WH RD ee

ye Ne Ne He NM NN NY ON SE SF SFOS SRS SS
Sake PR oORPeE Ss SCaDRNUAHKRaARKRHRES

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.4 Page 4 of 19

5. Through the course of my training, investigations and conversations with other
law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
to work in concert with other individuals and to do so by utilizing cellular telephones to
maintain communications with co-conspirators in order to further their criminal activities.
Conspiracies involving narcotics smuggling generate many types of evidence including, but
not limited to, cellular phone-related evidence such as voicemail messages referring to the
arrangements of travel and payment, names and contact information for co-conspirators,
photographs, text messages, emails, messages from text messaging cell phone applications
such as WhatsApp, social networking messages, and videos reflecting co-conspirators or
illegal activity.

6. In preparing this affidavit, I have conferred with other agents and law
enforcement personnel who are experienced in the area of narcotics investigations. The
facts and conclusions set forth in this affidavit are based on my own personal knowledge;
knowledge obtained from other individuals during my participation in this investigation;
my review of documents and records related to this investigation; communications with
others who have personal knowledge of the events, details, and circumstances described
herein; and information gained through my training, experience, and communications with
colleagues. Because this affidavit is submitted for the limited purpose of establishing
probable cause in support of the application for a search warrant, it does not set forth each
and every fact that I or others have learned during the course of this investigation. Dates,

times, and amounts are approximate.
FACEBOOK, INC.

7. Facebook, Inc. is an Internet company which, among other things, provides
electronic _ communication services to its subscribers. Facebook’s — electronic
mail/communication service allows Facebook subscribers to communicate and share with
other Facebook subscribers and with others through the Internet. Facebook subscribers

access Facebook’s services through the Internet.

AFFIDAVIT IN SUPPORT OF APPLICATION 3

FOR SEARCH WARRANT

 

 

pen ae ne eerie em
eo C2 SA A OA Fe BH WB =

wy NM NM ONY ON ONS ON ONS ONY OS OS SOS OS Sel ESTOS
oo ~~“ A th hk Be NY = SO hlUlUOlUlUlUlUmOOUO TOON OU lCUOlULNlULRE CS

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.5 Page 5 of 19

8. Subscribers to Facebook use screen names during communications with
others. The screen names may or may not identify the real name of the person using a
particular screen name. Although Facebook requires users to subscribe for a free Facebook
account, Facebook does not verify the information provided by the Facebook subscriber for
its free services.

9. At the creation of a Facebook account and for each subsequent access to the
account, Facebook logs the Internet Protocol (“IP”) address of the computer accessing the
account. An IP address is a unique address through which a computer connects to the
Internet. IP addresses are leased to businesses and individuals by Internet Service Providers.
Obtaining the IP addresses that have accessed a particular Facebook account often identifies
the Internet Service Provider that owns and has leased that address to its customer.
Subscriber information for that customer then can be obtained using appropriate legal
process.

10, Facebook owns and operates a free-access social networking website of the
same name that can be accessed at http://www.facebook.com. Facebook allows its users to
establish accounts with Facebook, and users can then use their accounts to share written
news, photographs, videos, | and other information with other Facebook users, and
sometimes with the general public. |

11. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail addresses,
Facebook passwords, Facebook security questions and answers (for password retrieval),
physical address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers. Facebook also assigns a user identification number
to each account.

12. Facebook users may join one or more groups or networks to connect and

interact with other users who are members of the same group or network. Facebook assigns

AFFIDAVIT IN SUPPORT OF APPLICATION 4

FOR SEARCH WARRANT

 

 

 
eo 2 sa HA OT tk BS NY ke

me YY NY NN NN NY KF SF SF Se Se Se SS Se ee
So WDA UM k wWNHe SE BAI DA MN RB WYN SS SC

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.6 Page 6 of 19

a group identification number to each group. A Facebook user can also connect directly
with individual Facebook users by sending each user a “Friend Request.” If the recipient of
a “Friend Request” accepts the request, then the two users will become “Friends” for
purposes of Facebook and can exchange communications or view information about each
other. Each Facebook user’s account includes a list of that user’s “Friends” and a “News
Feed,” which highlights information about the user’s “Friends,” such as profile changes,
upcoming events, and birthdays.

13. Facebook users can select different levels of privacy for the communications

||and information associated with their Facebook accounts. By adjusting these privacy

settings, a Facebook user can make information available only to himself or herself, to:
particular Facebook users, or to anyone with access to the Internet, including people who
are not Facebook users. A Facebook user can also create “lists” of Facebook friends to
facilitate the application of these privacy settings. Facebook accounts also include other
account settings that users can adjust to control, for example, the types of notifications they
receive from Facebook.

14. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about
upcoming “events,” such as social occasions, by listing the event’s time, location, host, and
guest list. In addition, Facebook users can “check in” to particular locations or add their
geographic locations to their Facebook posts, thereby revealing their geographic locations
at particular dates and times. A particular user’s profile page also includes a “Wall,” which
is a space where the user and his or her “Friends” can post messages, attachments, and links
that will typically be visible to anyone who can view the user’s profile.

15. Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video.

AFFIDAVIT IN SUPPORT OF APPLICATION 5

FOR SEARCH WARRANT

 

 
~~ NWN BW NY NNR NN BSB BSB eB Be ke ee oe oe ie
oT Aun hk WBN SF S&S © OHO UN Rk BH NR EF GS

Se ed a

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.7 Page 7 of 19

It also provides users the ability to “tag” (.e., label) other Facebook users in a photo or
video. When a user is tagged in a photo or video, he or she receives a notification of the tag
and a link to see the photo or video. For Facebook’s purposes, the photos and videos
associated with a user’s account will include all photos and videos uploaded by that user
that have not been deleted, as well as all photos and videos uploaded by any user that have
that user tagged in them.

16. Facebook users can exchange private messages on Facebook with other users.
These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox”
on Facebook, which also stores copies of messages sent by the recipient, as well as other
information. Facebook users can also post comments on the Facebook profiles of other users
or on their own profiles; such comments are typically associated with a specific posting or
item on the profile. In addition, Facebook has a Chat feature that allows users to send and
receive instant messages through Facebook. These chat communications are stored in the
chat history for the account. Facebook also has a Video Calling feature, and although
Facebook does not record the calls themselves, it does keep records of the date of each call.

17. Ifa Facebook user does not want to interact with another user on Facebook,
the first user can “block” the second user from seeing his or her account.

18. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well
as webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can
also become “‘fans” of particular Facebook pages.

19. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

20. Each Facebook account has an activity log, which is a list of the user’s posts
and other Facebook activities from the inception of the account to the present. The activity
log includes stories and photos that the user has been tagged in, as well as connections made

through the account, such as “liking” a Facebook page or adding someone as a friend. The

AFFIDAVIT IN SUPPORT OF APPLICATION 6-

FOR SEARCH WARRANT

 

 

 
eo 62 sa DA OT Be & B=

mM NN NM BM BD BON OR eet
oOo ~~ HO th Ok WwW NY KB SC Ce SG HAD HR nn ek RH YY KS S&S

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.8 Page 8 of 19

activity log is visible to the user but cannot be viewed by people who visit the user’s
Facebook page.

21. Facebook Notes is a blogging feature available to Facebook users, and it
enables users to write and post notes or personal web logs (“blogs”), or to import their blogs
from other services, such as Xanga, LiveJournal, and Blogger.

22. The Facebook Gifts feature allows users to send virtual “gifts” to their friends
that appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a
personalized message can be attached to each gift. Facebook users can also send each other
“pokes,” which are free and simply result in a notification to the recipient that he or she has
been “poked” by the sender.

23. Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the

Marketplace.
24. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications (“apps”) on the Facebook platform.

When a Facebook user accesses or uses one of these applications, an update about that the
user’s access or use of that application may appear on the user’s profile page.

25. Facebook uses the term “Neoprint” to describe an expanded view of a given
user profile. The “Neoprint” for a given user can include the following information from
the user’s profile: profile contact information; News Feed information; status updates; links
to videos, photographs, articles, and other items; Notes; Wall postings; friend lists,
including the friends’ Facebook user identification numbers; groups and networks of which
the user is a member, including the groups’ Facebook group identification numbers; future
and past event postings; rejected “Friend” requests; comments; gifts; pokes; tags; and
information about the user’s access and use of Facebook applications.

26. Facebook also retains Internet Protocol! (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

AFFIDAVIT IN SUPPORT OF APPLICATION “7

FOR SEARCH WARRANT

 

 

 
eo 62 ~s H th Fk YS Ne

wm NM ey oN ON ON YS ON ON S| SE eS eS eS eet eS Or Selle
oo eS | a a n° rs)

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.9 Page 9 of 19

address on Facebook, including information about the type of action, the date and time of
the action, and the user ID and IP address associated with the action. For example, if a user
views a Facebook profile, that user’s IP log would reflect the fact that the user viewed the
profile, and would show when and from what IP address the user did so.

27. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account number).
In some cases, Facebook users may communicate directly with Facebook about issues
relating to their accounts, such as technical problems, billing inquiries, or complaints from
other users. Social networking providers like Facebook typically retain records about such
communications, including records of contacts between the user and the provider’s support
services, as well as records of any actions taken by the provider or user as a result of the
communications.

28. As explained herein, information stored in connection with a Facebook
account may provide crucial evidence of the “who, what, why, when, where, and how” of
the criminal conduct under investigation, thus enabling the United States to establish and
prove each element or alternatively, to exclude the innocent from further suspicion. In my
training and experience, a Facebook user’s “Neoprint,” IP log, stored electronic
communications, and other data retained by Facebook, can indicate who has used or
controlled the Facebook account. This “user attribution” evidence is analogous to the search
for “indicia of occupancy” while executing a search warrant at a residence. For example,
profile contact information, private messaging logs, status updates, and tagged photos (and
the data associated with the foregoing, such as date and time) may be evidence of who used
or controlled the Facebook account at a relevant time. Further, Facebook account activity
can show how and when the account was accessed or used. For example, as described

herein, Facebook logs the Internet Protocol (IP} addresses from which users access their

AFFIDAVIT IN SUPPORT OF APPLICATION °8-

FOR SEARCH WARRANT

 

 

 
Oo COO ~s BHO OF ee BD bh oe

mewn NY NY NN KR ON S&S BS Be Be Be Be oe ee i
CoD A th BB BW NHN BeBe SoS oC wm WAM fk WY NY SE S

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.10 Page 10 of 19

accounts along with the time and date. By determining the physical location associated with
the logged IP addresses, investigators can understand the chronological and geographic
context of the account access and use relating to the crime under investigation. Such
information allows investigators to understand the geographic and chronological context of
Facebook access, use, and events relating to the crime under investigation. Additionally,
Facebook builds geo-location into some of its services. Geo-location allows, for example,
users to “tag” their location in posts and Facebook “friends” to locate each other. This
geo graphic and timeline information may tend to either inculpate or exculpate the Facebook
account owner. Last, Facebook account activity may provide relevant insight into the
Facebook account owner’s state of mind as it relates to the offense under investigation. For
example, information on the Facebook account may indicate the owner’s motive and intent
to commit a crime (e.g., information indicating a plan to commit a crime), or consciousness
of guilt (e.g., deleting account information in an effort to conceal evidence from law
enforcement).

29. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

30. Moreover, Facebook users that are not friends are generally not precluded from
communicating with one another. Depending on a user’s specific settings, certain aspects
of a Facebook profile may be publicly viewable, while other portions may be restricted to
certain persons or friends of the Facebook user’s accounts. These so-called “privacy”
settings are set by each individual user. Based on my experience, not every Facebook
account 1s by default restricted from public access. And while users can post messages and
comments on other users’ Facebook pages, Facebook also allows a private messaging
function wherein messages are shared only between the users that are part of that
conversation or messaging thread.

AFFIDAVIT IN SUPPORT OF APPLICATION
FOR SEARCH WARRANT

 

 

 
oe C2 4 DA A SF BH NR

mM NY NY NY NN NN SF FS Fe Se oe oe es Se ee
oat An hk WN SF SG So eA A UH h wD NY SK CS

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.11 Page 11 of 19

31. Based on my training and experience, Facebook Messenger is a cellphone app
created by Facebook, Inc. to enable text-based and audio communications between
Facebook users. Facebook users utilize their Facebook logins to access their accounts and
to communicate with their Facebook friends or other Facebook users much the same way a
Facebook user can communicate with other users on the Facebook website.

. STATEMENT OF PROBABLE CAUSE

32. HSI is investigating a drug smuggling conspiracy involving drivers who
responded to Facebook job advertisements posted by individuals using Target Accounts.
To date, HSI is aware of two cases where defendants arrested at the border with narcotics
claimed they responded to ads for drivers to transport jewelry from Los Angeles to Tijuana.
Alonzo-Ramirez Arrest on September 22, 2018

33. On September 22, 2018, at approximately 02:05 hours, Peter ALONZO and

|| Pedro ALONZO RAMIREZ applied for entry into the United States from Mexico through

the Otay Mesa, California, Port of Entry (POE) in the vehicle lanes. Peter ALONZO was
the driver and registered owner of a grey 2017 Nissan Sentra bearing California license
plates 7XUP053 (“the vehicle”). Pedro ALONZO RAMIREZ was the passenger in the
vehicle and the son of Peter ALONZO. In primary inspection, CBPO observed a
rectangular shaped package concealed in the left rear quarter panel area of the trunk. During
the secondary inspection of the vehicle, CBPOs seized eleven (11) packages of cocaine
from the left rear quarter panel. The combined weight of the packages was approximately
13.36 kilograms (29.39 pounds).

34, Peter ALONZO and Pedro ALONZO RAMIREZ were arrested for violating
Title 21 United States Code, Sections 952 and 960, Unlawful Importation of a Controlled
Substance. On September 10, 2019, an Indictment was filed in case number 19-CR-3562-
JAH charging both defendants with conspiracy to import and importation of cocaine. A

trial is set before the Honorable John A. Houston on January 14, 2020.

AFFIDAVIT IN SUPPORT OF APPLICATION
FOR SEARCH WARRANT

 

 

 
eV SP NHN DB UU & WD NH

YY WN NM WN NY NY NN WN NYO OS = SO eS Oe llrL eSeTlll e O ESE|lOle
eo ~~ AO uo FF eH OB BR Uc SUlUCCOULUmUDMECLU TCUDOAlUhlCUellUlT Ol CUS

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.12 Page 12 of 19

35. At the time of their arrest, Pedro ALONZO RAMIREZ was in possession of
two cellular phones, and Peter ALONZO was in possession of two cellular phones. Officers
seized ail four cellular phones incident to their arrest. On J anuary 18, 2019, I applied for,
and Magistrate Judge Linda Lopez signed warrants authorizing to the search of all four
phones seized from defendants. See 19MJ0254; 19MJ0255; 19MJ0256; and 19MJ0257,

36. One of the phones seized from Pedro ALONZO RAMIREZ was PIN locked,
and not supported for PIN bypass or forensic extraction. A search of the other ALONZO
RAMIREZ’s phone revealed contact and communications with a Mexican phone (M-1)
used by an unknown person denoted “Karen.” At 4:10 pm on September 21—+the day
before their arrest—M-1 unsuccessfully tried to call Pedro. Four minutes later, Pedro

received a WhatsApp text from the same person (the user name included M-1 in the prefix

|| G.e., [M-1 |@s.whatsapp.net Karen)). The text said, “Pedro ... [A]t 61 will confirm for you

for tomorrow; we’re a little busy.” At 6:10 pm, Karen texted, “Pedro ... Everything would
be the same for tomorrow; I will wait for your confirmation. Thank you.” Pedro’s phone
had a 69-second calf with Karen fourteen minutes later.

37. On October 30, 2019, Pedro ALONZO RAMIREZ’s defense team provided in
reciprocal discovery an excerpt of Facebook messages between Pedro ALONZO
RAMIREZ and “Karen Leyva” sent from the Target Account 2, The messages appear to
start on September 12, 2018, with Pedro responding to a Facebook Marketplace ad posted
by “Karen” about a job that involves bringing jewelry from Los Angeles. The last message
provided by defense was from September 16, 2018.

38. On October 30, 2019, defense also provided information regarding Target
Account 1. A report by defense investigator alleged that Karen Leyva “has two FB pages
that she posts ads on. One is with the full name Karen Daney Villanueva and the other is
Karen Leyva.” The report included screenshots of posts made from the Facebook account
“Karen Daney Villanueva” to Craigslist San Diego CA Facebook page, offering jobs for
drivers. The most recent posts were from September 24, 2019, and September 18, 2019.

AFFIDAVIT IN SUPPORT OF APPLICATION “ii

FOR SEARCH WARRANT

 

 
eo 62 sO A ke BH BE

~~ Nw NM NY NM NN NON SES Se oe eS Se SS oS oS ee
Soa A A Bk we Ne es Ss Oo me TI KN ON Rk HR MR SS

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.13 Page 13 of 19

39. On November 5, 2019, in a motion for additional discovery and to continue
the trial date, defense counsel represented that Alonzo—Ramirez received receipts for the
jewelry that he was promised he would be exporting, as well messages confirming that the
two prior trips he made for Karen were legitimate and did not involve drug importation.

Gutierrez-Ruiz Arrest on October 22, 2018

40. On October 22, 2018, Federico Gutierrez-Ruiz (“Gutierrez) was arrested at the
Tecate Port of Entry for attempting to smuggle methamphetamine. Gutierrez was the driver

and sole occupant of a grey 2001 Dodge Dakota with Mexican license plate. 15 packages

|| weighing approximately 15.92 kilograms were seized from the vehicle's exterior spare tire.

An additional 15 packages weighing 10.8 kilograms were seized from the tailgate. Prior to
his arrest on October 22, Gutierrez had crossed in the same vehicle on October 18, 2018,
and October 20, 2018.

41. Gutierrez initially denied knowledge of narcotics and claimed he found a job
ad on Facebook and reached out to the representative named Karen. Gutierrez claimed he
applied for the job approximately one month prior to his arrest. The job required a driver’s
license, car, and a visa to enter the United States. He did not know where he was going in
the United States, but expected to be paid 8% of the merchandise he was going to bring |.
back. Gutierrez would be notified of the location after he crossed, would drive to that
location and leave the car there, and return after being notified that the car was ready. He
would then drive the car back to Mexico. Gutierrez claimed he was supposed to smuggle
jewelry back into Mexico from Los Angeles and would be paid 8% of the value.

42, Gutierrez subsequently admitted he met with an individual named Jose, who
allegedly worked for Karen and assisted Gutierrez in coordinating trips into the United
States to create a crossing history for him and the vehicle. Jose or Karen provided Gutierrez
the vehicle and arranged for it to be registered in Gutierrez’s name.

43, Gutierrez admitted that on the day of his arrest, he had met Jose at a Starbucks

in Tijuana prior to crossing via Tecate. Gutierrez left the vehicle outside the Starbucks and

AFFIDAVIT IN SUPPORT OF APPLICATION “12

FOR SEARCH WARRANT

 

 

 
eo 62 ~sS OO TA ek BH NH

wy NM NM NM NM ON ON ON ON OS Se OS Se Se Se OleOle See
SAA A BF wWN SB SESE BAAN WY SE S

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.14 Page 14 of 19

sat with Jose inside for a short period of time. An unknown male then approached Jose,
stated the car was ready and gave Jose gas money. Jose handed the money to Gutierrez and
he left heading towards Tecate. Gutierrez admitted that he thought he may have had drugs
in the vehicle. Additionally, he believed he would be paid approximately $2,000 for the
trip.

44, On November 20, 2018, Gutierrez was charged via Information with one count
of importation of methamphetamine in Case No. 18-CR-4998-CAB. On January 29, 2019,
Gutierrez pleaded guilty to the charge. On April 8, 2019, Gutierrez and his attorney
participated in a safety valve debrief with the government. During the debrief, Gutierrez
identified a job ad on Facebook within a sales group listed as Craigslist Tecate. The job
was managed by two individuals, Karen Leyva and Jose Lopez. Gutierrez explained that
he had been in contact with Karen and Jose for approximately one month prior to crossing
the vehicle on October 22nd, 2018.

45. Following the debrief, defense counsel provided screenshots of Facebook
messenger conversations between Gutierrez and Karen Leyva, and well as a screenshot of
Karen Leyva’s Facebook page (believed to be Target Account 2 based on the distinctive
profile picture of a gold and diamond ring). The Facebook page for Karen Leyva listed the
name of the administrator as “Jose Lopez.” The earliest update to the page was made on
August 23, 2018.

ee

46. Based on HSI interviews with Gutierrez and representations from Pedro
ALONZO RAMIREZ, I believe other communications between Pedro ALONZO
RAMIREZ and “Karen” or another co-conspirators may exist in the Target accounts.
Based on my training, experience, and investigation, I suspect that the Target accounts
were created and managed by individuals engaged in drug smuggling conspiracy. I also
believe that Target accounts were used to coordinate with co-conspirators regarding the
importation and delivery of the controlled substances, and to otherwise further this

conspiracy both inside and outside the United States. Therefore, I submit that there is

AFFIDAVIT IN SUPPORT OF APPLICATION “B-

FOR SEARCH WARRANT

 

 

 
Oo CO ~“ A Uh & |B BW Be

~~ Me we MB he BR BO et
eo “ST DH On eR YS NY FSF SF Ce FSG HTH HD A eR Ye NY SK S&S

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.15 Page 15 of 19

probable cause to believe that information relevant to the narcotics smuggling activities
continued to exist in the Target accounts. Alternatively, the Target accounts may contain
evidence confirming Pedro ALONZO RAMIREZ’s claim about jewelry sales, which is
relevant to the prosecution of Peter ALONZO and Pedro ALONZO RAMIREZ.
PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE

47, The United States is unaware at this time of other attempts by the U.S.

government to obtain this data by other means.
PROCEDURES FOR ELECTRONICALLY STORED INFORMATION

48. Federal agents and investigative support personnel are trained and experienced
in identifying communications relevant to the crimes under investigation. The personnel of
Facebook are not. It would be inappropriate and impractical for federal agents to search the
vast computer network of Facebook for the relevant accounts and then to analyze the
contents of those accounts on the premises of Facebook. The impact on Facebook’s business

would be severe.
49. Therefore, I request authority to seize all content, including profile contact

information, mini-feed, status update history, shares, notes, wall postings, friend listing with
friend’s Facebook ID, group listing with Facebook Group ID, future and past events, and
video listings with filename; User Photos (referred to as User Photoprint); Geo-tags; Group
Information; Private Messages; IP Logs; and any other content from the Facebook accounts,
as described in Attachment B. In order to accomplish the objective of the search warrant
with a minimum of interference with the business activities of Facebook, to protect the
rights of the subject of the investigation and to effectively pursue this investigation,
authority 1s sought to allow Facebook to make a digital copy of the entire contents of the
accounts subject to seizure, That copy will be provided to me or to any authorized federal
agent. The copy will be forensically imaged and the image will then be analyzed to identify

communications and other data subject to seizure pursuant to Attachment B. Relevant data

AFFIDAVIT IN SUPPORT OF APPLICATION 14-

FOR SEARCH WARRANT

 

 

 
eo C2 SNS DH Uk SY WL =

MPN NM NM Me NY NM NY ON SE SE eS eS Stl Peel elle
ow A uo Fk BS NY SF SCS CSC Pe HSH DO A Oh wD UY UES SS

 

 

Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.16 Page 16 of 19

will be copied to separate media. The original media will be sealed and maintained to
establish authenticity, if necessary.

50. Analyzing the data to be provided by Facebook requires special technical
skills, equipment and software. It also can be very time-consuming. Searching by keywords,
for example, often yields many thousands of “hits,” each of which must be reviewed in its
context by the examiner to determine whether the data is within the scope of the warrant.
Merely finding a relevant “hit” does not end the review process. Certain file formats do not
lend themselves to keyword searches. Keywords search text. Many common electronic
mail, database and spreadsheet applications, which files may have been attached to
electronic mail, do not store data as searchable text. The data is saved in a proprietary non-
text format. And, as the volume of storage allotted by service providers increases, the time
it takes to properly analyze recovered data increases dramatically.

51. Based on the foregoing, searching the recovered data for the information
subject to seizure pursuant to this warrant may require a range of data analysis techniques
and may take weeks or even months. Keywords need to be modified continuously based
upon the results obtained. The personnel conducting the segregation and extraction of data
will complete the analysis and provide the data authorized by this warrant to the
investigating team within ninety (90) days of receipt of the data from the service provider,
absent further application to this court.

52. Based upon my experience and training, and the experience and training of
other agents with whom I have communicated, it is necessary to review and seize all
electronic mails that identify any users of the subject account(s) and any electronic mails
sent or received in temporal proximity to incriminating electronic mails that provide context
to the incriminating mails.

53. All forensic analysis of the imaged data will employ search protocols directed
exclusively to the identification and extraction of data within the scope of this warrant.

i}

AFFIDAVIT IN SUPPORT OF APPLICATION “15-

FOR SEARCH WARRANT

 

 

 
eo SS SO Th ee & No

wy NM NM NM ON ON OUN UNO OS SS Sl Sl eS eS POSTS
eo 1 DH th Ue UH Uh lle lUlUCSlUlUCUCCOCOlUlUmUMOMOUlUGA ALCON a Ol Sl CUS

 

 

Case 3:19-mj-05116-AGS Document 1 Filed 11/15/19 PagelD.17 Page 17 of 19

CONCLUSION

54, Based on the foregoing, I submit that there is probable cause to believe that the
items identified in Attachment B have been used in the commission of a crime and constitute
evidence, fruits, and instrumentalities of violations of 21 U.S.C. §§ 952, 960 and 963, and

that the foregoing will be found on the premises searched, as identified in Attachment A.

(MIRTAM Me

HSI Special Agent

Subscribed and sworn to before me this : day of November 2019

Andre Schopler

U.S. MAGISTRATE JUDGE

 

AFFIDAVIT IN SUPPORT OF APPLICATION -16-

FOR SEARCH WARRANT

 

 

 
Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.18 Page 18 of 19
ATTACHMENT A

PROPERTY TO BE SEARCHED

Facebook, Inc. is an Internet Service Provider with its primary computer information
systems and other electronic communications and storage systems, records, and date located at
Facebook, Inc., Attn: Security Department/Custodian of Records, 1601 Willow Road, Menlo
Park, California 94025. |

 

 
Case 3:19-mj-05116-AGS Document1 Filed 11/15/19 PagelD.19 Page 19 of 19
ATTACHMENT B
ITEMS TO BE SEIZED
I.. Service of Warrant

The officer executing the warrant shall permit Facebook, Inc., as custodian of the
computer files described in Section II below, to locate the files and copy them onto removable
electronic storage media and deliver the same to the officer.

II. _ Items to be provided by the ISP

All subscriber and/or user information, all electronic mail, images, text messages,
histories, phone and VoIP logs, contacts or friend lists, profiles, method of payment,
detailed billing records, access logs, backup data, transactional data, and any other files
or.records associated with the following account and screen name:

a. Facebook Name: “Karen Daney Villanueva”
Facebook URL: www.facebook.com/attica.gold.5

b. Facebook Name: “Karen Leyva”
Facebook URL: www.facebook.com/ose lopezortega. 125

III. The search of the data supplied by Facebook, Inc. pursuant to this warrant will be
conducted by Homeland Security Investigations as provided in the “Procedures For
Electronically Stored Information” of the affidavit submitted in support of this search
watrant and will be limited to the period of August 23, 2018, to October 22, 2018 and to
the seizure of:

a. Communications, records, and attachments tending to discuss or establish
importation or distribution of controlled substances, or conspiracies or agreements
to do so;

b. Communications, records, and attachments tending to identify locations of

narcotics being distributed or imported into the United States;

C. Communications, records, and attachments tending to identify Pedro Alonzo-
Ramirez, Federico Gutierrez-Ruiz, Karen, Jose Lopez, and any co-conspirators
involved in the activities in III(a)-(b) above; and

d. Communications, records, and attachments that provide context to any
communications described above, such as electronic mail sent or received in
temporal proximity to any relevant electronic mail and any electronic mail tending
to identify users of the subject accounts;

which are evidence of violations of 21 U.S.C. §§ 952, 960 and 963.

 
